Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-8, 12-22 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-22 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method and a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
selecting a product from a list of products to generate a selected product associated with the user token authorization, wherein the list of products is 
adding an order quantity of the selected product associated with the user token authorization to a virtual shopping cart as an order, wherein the order quantity is based at least in part on a maximum stock level;
selecting a purchase order approval contact;
processing the purchase order;
This is an abstract idea because it is a certain method of organizing human activity because it commercial interactions such as marketing or sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving a login to the application on a graphical user interface (GUI) of the smart device by a user, wherein the application includes a virtual toolbox;
receiving a user token authorization based on the login;
wherein the virtual shopping cart is configured for integration with the virtual toolbox such that selection of the selected product from the virtual toolbox is configured to generate an option to auto-populate the virtual shopping cart with the selected product;
sending a purchase order to the approval contact, wherein the purchase order is sent along with a uniform resource locator (URL) including the user authentication token;
receiving a purchase order approval associated with the user authorization token from the purchase order approval contact;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving a login to the application on a graphical user interface (GUI) of the smart device by a user, wherein the application includes a virtual toolbox;
receiving a user token authorization based on the login;
wherein the virtual shopping cart is configured for integration with the virtual toolbox such that selection of the selected product from the virtual toolbox is 
sending a purchase order to the approval contact, wherein the purchase order is sent along with a uniform resource locator (URL) including the user authentication token;
receiving a purchase order approval associated with the user authorization token from the purchase order approval contact;
the displaying steps in claims 12-14
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Response to Arguments
I.	Claims 1-8 and 12-22 are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is Marks (US 6,876,977).
II.	The applicant respectfully argues on pages 7-8 of the remarks filed on 2/4/22 that the rejection under 35 U.S.C. 101 should be withdrawn because the sending and the receiving the purchase order which includes a url with a token is similar to the computer specific rules found in McRo and therefore the claims are not directed to an abstract idea.
	The examiner respectfully disagrees for several reasons:
First, the McRo court found the invention amounted to an improvement in lip synchronization technology because the claimed invention “produce[d] ‘accurate and realistic lip synchronization and facial expressions in animated characters’ that previously could only be produced by human animators”. In the present invention, the claims are directed to inventory management which is not a technology for purposes of 35 U.S.C. 101. 
not computer-specific rules.
Third, the steps of “sending a purchase order…” and “receiving a purchase order…” do not amount to an improvement in technology  
	For these reasons, the applicant’s arguments are not persuasive.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684